
	

114 HR 2982 IH: Solar and Water-Efficient Homes Act of 2015
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2982
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Huffman (for himself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend title I of the National Housing Act to modify premium charges and the dollar amount
			 limitation on loans for financing alterations, repairs, and improvements
			 to, or conversion of, existing structures, including energy efficiency or
			 water conserving home improvements, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Solar and Water-Efficient Homes Act of 2015. 2.Modification to premium charges on financing certain alterations, repairs, and improvements to, or conversions of, existing structuresSubsection (f) of section 2 of the National Housing Act (12 U.S.C. 1703(f)) is amended—
 (1)in paragraph (1), by striking 1 per centum per annum of the net proceeds of such loan, advance of credit, or purchase, for the term of such obligation and inserting 1.5 per centum per year of the remaining insured principal balance (excluding the portion of such balance attributable to the premium that may be collected under paragraph (3) and without taking into account delinquent payments or prepayments);
 (2)by inserting at the end the following new paragraphs:  (3)Upfront premium charge for financing alterations, repairs, improvements, or conversionsIn addition to the annual premium collected under paragraph (1), in the case of a loan, advance of credit, or purchase in connection with insurance granted under subparagraph (A)(i) or subparagraph (B) of subsection (b)(1), the Secretary may, at the time of the making of the loan, advance of credit, or purchase, charge a single premium payment in an amount not to exceed 2.75 percent of the amount of the original insured principal obligation. Such premium charge shall be payable in advance by the financial institution in such manner as may be prescribed by the Secretary.
					(4)Increase in premium charge limitations for financing alterations, repairs, and improvements, or
 conversionsThe Secretary may increase the limitations on premium payments to percentages greater than those set forth in paragraphs (1) and (3), but only if necessary, and not in excess of the minimum increase necessary (as determined based upon risk to the Federal Government under existing underwriting requirements) to maintain a negative credit subsidy for insurance of loans, advances of credit, or purchases under subparagraph (A)(i) or subparagraph (B) of subsection (b)(1)..
			3.Modification to certain insurance caps and loan limitations
 (a)Modification to cap on insurance to financial institutionsThe second sentence of section 2(a) of the National Housing Act (12 U.S.C. 1703(a)) is amended by striking in no case and all that follows through the period at the end and inserting the Secretary may, by notice, establish additional requirements relating to the insurance granted under this section by any such financial institution..
			(b)Modification to loan limitation for financing certain alterations, repairs, and improvements to, or
 conversions of, existing structuresSubsection (b) of section 2 of such Act (12 U.S.C. 1703(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (A)(i), by striking $25,000 and inserting $42,000; and (B)in subparagraph (B)—
 (i)by striking $60,000 and inserting $100,380; and (ii)by striking $12,000 and inserting $20,076; and
 (C)in the matter after and below subparagraph (G), by adding at the end the following: The Secretary may, by notice, annually, increase the dollar amount limitation in subparagraphs (A)(i) and (B) (as such limitation may have been previously adjusted under this sentence) in accordance with the index established pursuant to paragraph (12).; and
 (2)by adding at the end the following new paragraph:  (12)Annual indexing of loans for financing alterations, repairs, and improvements to, or conversions of, existing structuresNot later than 1 year after the date of enactment of the Solar and Water-Efficient Homes Act of 2015, the Secretary shall develop a method of indexing to annually increase the dollar amount limitations established in subparagraphs (A)(i) and (B) of paragraph (1). Such index shall be based on consumer price index data on housing collected by the Bureau of Labor Statistics..
 (c)Technical amendmentsSection 2 of such Act (12 U.S.C. 1703) is amended— (1)in the fourth undesignated paragraph of subsection (a)—
 (A)in paragraph (2), by striking and at the end; and (B)in paragraph (3), by striking the period at the end and inserting ; and; and
 (2)in subsection (b)(1)— (A)in subparagraph (D), by striking and at the end; and
 (B)in subparagraph (E), by striking the period at the end and inserting ; and. 4.Modification to loan limitation for energy efficiency and water conserving home improvementsSubsection (b) of section 2 of the National Housing Act (12 U.S.C. 1703(b)), as amended by section 3(b) of this Act, is further amended by adding at the end the following new paragraph:
			
 (13)Adjustment for energy conserving improvements or the installation of solar energy systemsThe dollar amount limitations otherwise applicable under subparagraph (A)(i) and subparagraph (B) of paragraph (1) (as adjusted by paragraph (12)) may be increased up to 150 percent of such limitation, but such increase may not exceed the dollar amount of the loan that will be used for purchasing or implementing energy conserving improvements or purchasing or installing solar energy systems (as such terms are defined in the last paragraph of subsection (a)), or for purchasing or implementing water conserving improvements (as defined by the Secretary)..
		
